Citation Nr: 1601089	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder and major depressive disorder. 

2.  Entitlement to an increased rating for status post medial collateral ligament, anterior cruciate ligament and posterior cruciate ligament reconstructive surgery, right knee, rated as 30 percent disabling prior to July 1, 2015 and 0 percent disabling effective July 1, 2015, and right knee limitation of extension rated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to November 17, 2006.

5.  Entitlement to a TDIU beginning November 17, 2006. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 1979 and from February 1986 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a November 2015 hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that proceeding is of record. 

With regard to the issues on appeal, the Board notes that a July 2014 rating decision proposed to reduce the Veteran's right knee instability rating from 30 percent to non-compensable.  In a July 2014 statement, the Veteran indicated that the proposed reduction was improper because her right knee disability was currently on appeal.  An April 2015 rating decision effectuated the proposed reduction of the Veteran's right knee rating, effective July 1, 2015.  The Board notes that a rating reduction claim is separate and distinct from an increased rating claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The claim decided herein was appealed to the Board as an increased rating claim only.  As such, the issue of whether the April 2015 reduction was proper is not before the Board.  

The issues of entitlement to increased ratings for a psychiatric disability and bilateral knee disabilities, and entitlement to a TDIU prior to November 17, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that beginning November 17, 2006, the Veteran's service-connected disabilities, considered in combination, precluded her from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Beginning November 17, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 57 Fed. Reg. 49, 747 (1992).


TDIU

The Veteran contends that her service-connected disabilities preclude her from obtaining and maintaining substantially gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is currently service-connected for PTSD, 70 percent disabling, effective November 17, 2006 ; right knee limitation of extension, 10 percent disabling, effective February 27, 2004; right knee status post medial collateral ligament, anterior cruciate ligament, and posterior cruciate ligament reconstruction surgery, 30 percent disabling, effective August 17, 2001 to June 30, 2015, and noncompensable thereafter, and a left knee disability, 10 percent disabling, effective June 30, 1998.  

Prior to November 17, 2006, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(b) (2015).  Specifically, while the Veteran's bilateral knee disabilities are considered one disability for TDIU purposes and therefore meet the criteria for one disability ratable at 40 percent or more, she did not have a combined rating of at least 70 percent.  Since November 17, 2006, the Veteran had one disability ratable at 40 percent or more and a combined evaluation of 80 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met, effective November 17, 2006.  38 C.F.R. § 4.16(a) (2015).  

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities. 

Initially, the Board notes that Social Security Administration (SSA) records indicate that the Veteran has been deemed disabled for SSA purposes due to her right knee injury and depression since November 30, 1999.  

In the June 2009 VA knee examination report, the examiner noted that the Veteran's usual occupation was "plant work" and that she retired in approximately 1989 due to her knee problems. 

The June 2009 VA psychiatric examination report noted that the Veteran held numerous jobs for short periods of time in various venues such as real estate, vending business, Pepsi Cola, and the restaurant industry, but had been unemployed for more than 20 years.  It was noted that her knee disability and family obligations often pulled her away from sustained employment.  The Veteran also reported that she was unable to maintain her concentration and attention enough to stay focused on her work tasks.  She reported that she experienced constant reminders of her traumatic experiences and was continually looking for exits and means of escape.  The Veteran reported that she had to resign from her last job because she began to fear that her manager was making sexual advances towards her which frightened her and lead her to quit.  

In a November 2010 letter to SSA, the Veteran's VA psychologist, Dr. Hunter, stated that the Veteran had chronic PTSD secondary to sexual trauma during the military.  He opined that the Veteran's PTSD was debilitating and detracted from the Veteran's quality of life and ability to function in a work environment with males or other reminders of her trauma.  

In an April 2013 PTSD disability benefits questionnaire, Dr. Hunter stated that the Veteran's PTSD and depressive disorder resulted in total occupational impairment.  In support of that finding, Dr. Hunter noted that the Veteran's symptoms included, inter alia, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty adapting to stressful circumstance, including work or a work like setting, inability to establish and maintain effective work and social relationships, persistent danger of hurting herself or others, and intermittent inability to perform activities of daily living. 

In a June 2013 addendum opinion, a VA examiner noted that due to her knee disabilities, the Veteran used a cane, crutch, or walker for mobility, and was unable to walk for prolonged periods of time.  The examiner opined that if employers made reasonable accommodations, such as not requiring the Veteran to stand or walk for prolonged periods, a sedentary type job, like desk work, would perhaps be feasible.  

In the June 2014 VA knee examination report, the examiner noted that the Veteran last worked in 1990 and was not currently working because of her service-connected knee disabilities.  With regard to functional impairment, the examiner noted that the Veteran's bilateral knee disabilities resulted in less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, and disturbances of locomotion.  

In the September 2014 VA psychiatric examination report, the examiner stated that the Veteran's PTSD-related intrusions, avoidance, hyperarousal, and alterations in cognition significantly interfered with her ability to secure and maintain gainful employment.  

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected bilateral knee and psychiatric disabilities render her unable to gain or maintain substantially gainful employment.  While not binding, the Board finds it probative that SSA has determined that the Veteran is entitled to disability benefits for her service-connected right knee disability and depressive disorder.  Moreover, in his June 2010 letter to SSA and April 2013 DBQ, the Veteran's VA psychologist indicated that the Veteran's service-connected psychiatric disabilities resulted in significant or total occupational impairment.  Additionally, the June 2014 VA examiner noted that the Veteran had not worked since 1990 due to her knee disabilities.  Therefore, based on the probative medical evidence, the Board finds that TDIU is warranted.


ORDER

Entitlement to TDIU is granted effective November 17, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Initially, the Board finds that there are outstanding VA treatment records and VA fee-based treatment records.  At her November 2015 hearing, the Veteran testified that she was currently receiving VA treatment for her psychiatric condition and VA fee-basis treatment for her knee disabilities from Covington Orthopedics.  A review of the record reveals that the most recent VA treatment records are dated in June 2013.  Additionally, her June 2014 VA knee examination noted that a "CPRS review" indicated that the Veteran's left knee meniscus surgery was cancelled but would be rescheduled.  The referenced VA treatment records have not been associated with the Veteran's claims file.  Moreover, the VA treatment records associated with the record do not contain records from the Veteran's fee-basis treatment records.  Accordingly, on remand all outstanding VA treatment records and VA fee-based treatment records must be obtained.  

The Board also finds that there are outstanding private treatment records relevant to the disabilities on appeal.  Specifically, on her July 2010 continuing disability review report for SSA, the Veteran reported receiving private treatment for her right knee at Hancock Medical Urgent Care in December 2009.  Additionally, a September 2014 treatment record from Dr. Blessey noted that the Veteran should undergo physical therapy to strengthen her knees.  Treatment records from Hancock Urgent Care and the unidentified physical therapist have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts must be made to obtain all outstanding private treatment records. 

Further, on a November 2015 VA Form 21-4142, the Veteran authorized VA to obtain treatment records from Ochsner Medical Foundation from January 2010 to May 2010.  In November 2015, VA was advised by Ochsner Medical Foundation that those records would not be provided without rendering the requisite fee.  To date, VA has not provided the Veteran notice pursuant to 38 C.F.R. § 3.159(e) (2015) regarding the unavailability of those records.  Accordingly, on remand, the Veteran must be provided notice in accordance with 38 C.F.R. § 3.159(e) (2015) for all unavailable private treatment records.   

The Board also finds that the Veteran's service-connected knee disabilities may have worsened since her VA examination in June 2014.  The June 2014 VA examination report is silent for any indication that she required steroid injections for pain management or ongoing physical therapy for her knee disabilities.  In contrast, the September 2014 treatment record from Dr. Blessey noted that the Veteran received a Kenalog injection in her left knee and was prescribed physical therapy for knee strengthening.  As the September 2014 treatment record suggests that the Veteran's knee disabilities may have worsened, on remand the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of her bilateral knee disabilities. 
Lastly, as noted above, the minimum schedular criteria for a TDIU were not met for the period on appeal prior to November 17, 2006.  38 C.F.R. § 4.16(a) (2015).  However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2015).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director, Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the SSA disability determination, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to November 17, 2006 on an extraschedular basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include any treatment records dated from June 2013 to present, and any outstanding VA fee-based services.  

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records for her disabilities on appeal, to include the records from Hancock Urgent Care, the Veteran's unidentified physical therapist, and Covington Orthopedics. 

For any private records identified, the AOJ must make two (2) attempts to obtain the records, unless the first attempt establishes that later attempts would be futile. If identified records are not obtained, the AOJ should notify the Veteran of (1) the identity of the records, (2) what attempts were taken to obtain them (3), that the claim will be adjudicated based on the evidence available, and (4) that if she later submits the missing records, the claim may be readjudicated.

3.  Provide the Veteran with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015) regarding VA's inability to obtain treatment records from Dr. Palo of Ochsner Medical Foundation. 

4.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of her bilateral knee disabilities.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies, to include range of motion and joint stability testing, should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail, and the disabilities must be evaluated in accordance with VA rating criteria.

5.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to November 17, 2006.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b)

6.  After completing any other development necessary, to include providing a contemporaneous psychiatric examination if so warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


